Citation Nr: 0719339	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-37 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a monthly rate of $2,193 effective April 25, 
1995, for the calculation of the award of benefits for post-
traumatic stress disorder with depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Wichita, Kansas.


FINDINGS OF FACT

The veteran was awarded a 100 percent disability rating 
effective April 25, 1995, and was properly paid according to 
the specific monthly entitlement amounts specified by 
statute.


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,193 from April 25, 1995, for his service-
connected PTSD with depression.  38 U.S.C.A. §§ 1114(j) (West 
2002); Matthews v. Nicholson, 456 F.3d 1377 (Fed. Cir. 2006), 
Sandstrom v. Principi, 358 F.3d 1376 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not affect the 
issue on appeal.  In Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that the enactment of the VCAA does not 
affect matters on appeal when the question is one limited to 
statutory interpretation.  See also Smith v. Gober, 14 Vet. 
App. 227 (2000) (holding that the VCAA did not affect the 
issue presented of whether a federal statute allows the 
payment of interest on past due benefits).

The RO determined that the veteran was entitled to a 100 
percent disability rating for his service-connected post-
traumatic stress disorder (PTSD) with depression the date his 
claim for service connection was received.  See April 2003 
rating decision.  The veteran has voiced disagreement with 
the calculation of the benefits due to him.  The rates of 
disability compensation payable to veterans are established 
by law.  See 38 U.S.C.A. § 1114 (West 2002). These rates are 
periodically adjusted by Congress, usually on an annual 
basis.

In the instant case, the veteran's service-connected 
psychiatric disability was calculated utilizing the version 
of 38 U.S.C.A. § 1114(j) in effect at the time the payments 
would have been made.  Basically, the veteran received the 
nominal dollar value of the benefits.  The veteran, via his 
representative, argues that as his disability did not receive 
a 100 percent disability rating until April 2003, the plain 
language of 38 U.S.C.A. § 1114(j) requires VA to compensate 
him at the monthly rate for a total disability rating as in 
effect in April 2003 prior to that date.  

The United States Supreme Court held that sovereign immunity 
shielded the U.S. government from interest charges for which 
it would otherwise be liable unless it explicitly waives that 
immunity.  Angarica v. Bayard, 127 U.S. 251, 260, 8 S.Ct. 
1156, 32 L.Ed. 159 (1888).  The Federal Circuit has held that 
the reading of 38 U.S.C.A. § 1114(j) as argued by the 
veteran, "would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because § 1114 does not address the issue 
of retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments."  Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).  Furthermore, 
the Federal Circuit has held that "[t]he version of 38 U.S.C. 
§ 1114 that is in force when a retroactive benefit is awarded 
is not used in calculating retroactive awards dating back to 
periods with previous versions of 38 U.S.C. § 1114."  
Matthews v. Nicholson, 456 F.3d 1377, 1380 (Fed. Cir. 2006).

The Board finds that this claim falls squarely within the 
holdings of the Federal Circuit in Matthews and Sandstrom and 
that there is no basis for the application of monetary rates 
other than those assigned.  The veteran's argument that he is 
entitled to the monthly rate of compensation in effect in 
April 2003 for the years preceding 2003 are without legal 
merit and his claim must therefore be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).   

In short, based on the applicable statute, as interpreted by 
the Federal Circuit, the veteran is not entitled to payment 
of compensation at the monthly rate of $2,193 from April 25, 
1995.  Rather, he is entitled to monthly compensation based 
on the amounts specified by law for 1995 and later years.  
The Board notes that it is bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, for the reasons set forth above, it is 
clear that the law passed by Congress does not provide a 
basis to award the benefit sought by the veteran.  Thus, the 
appeal is denied.


ORDER

The claim for compensation at the monthly rate of $2,193 as 
of April 25, 1995, for a 100 percent evaluation for PTSD with 
depression is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


